Order filed March 12, 2015




                                    In The


        Eleventh Court of Appeals
                               ________________

                  Nos. 11-14-00177-CR, 11-14-00178-CR,
                   11-14-00179-CR, & 11-14-00180-CR
                               ________________

                     JOHNNY LEE DAVIS, Appellant
                                       V.
                    THE STATE OF TEXAS, Appellee


                     On Appeal from the 90th District Court
                             Stephens County, Texas
          Trial Court Cause Nos. F33385, F34015, F34016, & F34017


                                   ORDER
      These appeals have become unduly stalled due to the failure of Appellant’s
appointed counsel, J. Bruce Harris, to file an appellate brief. The brief in each
appeal was originally due on September 29, 2014. This court has granted three
motions for extension in each appeal, extending the briefing deadline to
October 29, 2014; December 29, 2014; and March 2, 2015, respectively. On
January 15, 2015, the clerk of this court notified Appellant’s counsel that this court
deemed the inordinate delay in filing Appellant’s briefs to be a serious matter and
informed counsel that the court expected Appellant’s briefs to be filed by March 2,
2015, with no further extensions. As of this date, we still have not received
Appellant’s brief in any of these appeals.
      In each appeal, J. Bruce Harris is ORDERED to file in this court a brief on
behalf of Appellant on or before 3:00 p.m. on Thursday, March 26, 2015. At
that time, Appellant’s briefs shall have already been e-filed or be present in the
portal for the Eleventh Court of Appeals through eFileTexas.gov.


                                                    PER CURIAM


March 12, 2015
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                             2